DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 6, 7, 9, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee, Subarna, et al. "Classification of malignant tumors using multiple sonographic features." 2011 International Conference on Recent Trends in Information Systems. IEEE, 2011. (hereinafter “Chatterjee”) and Tutorial 1: Image Filtering (https://ai.stanford.edu/~syyeung/cvweb/tutorial1.html, Nov. 19, 2018) (hereinafter “Tutorial”), Filtering, Edge detection and Template matching (Arthur Coste, available online 14 August 2014) (hereinafter “Coste”) and Blaker et al. (US Patent No. US 4,581,636, Apr. 8, 1986) (hereinafter “Blaker”).
Regarding claims 1 and 7: Chatterjee teaches a diagnostic apparatus and a method performed by the diagnostic apparatus diagnosing by using a tomographic image of a subject, comprising: a display; a processor coupled to the display; and a memory coupled to the processor (while Chatterjee does not explicitly recite these elements, they are considered to be implicitly disclosed based on described functions in view of In re Dossel 115 F.3d 942, 42 USPQ2d 1881 [Fed. Cir. 1997] because a computer would be necessary to perform the disclosed functions and at least a processor and memory are considered to be inherent to a computer, while the display is implicitly disclosed by the production of output viewable to the Authors), the memory storing instructions that when executed by the processor configure the processor to: generate the tomographic image based on data obtained from the subject by emitting a beam from a probe (Abstract; Introduction, paragraph 8; B. Image Processing - ultrasound images, where ultrasound is acquired by emitting a beam from a probe as evidenced by Blaker – column 4, lines 42-45); detect a lesion from the tomographic image (B. Image Processing, figure 1), generate, using the tomographic image, a filter map for extracting a tissue lesion that is potentially abnormal from the tomographic image (B. Image processing, steps 2 and 4), detect a lesion included in the tomographic image, using the tomographic image and the filter map, and output detection information including a detection result of the lesion (B. Image Processing, step 4). Chatterjee further teaches applying an unsharp mask to the image to generate a “filter map” (B. Image processing, step 2). While Chatterjee specifies the kernel size, there is no detail provided regarding the exact process of performing the unsharp masking. 
Tutorial, in the same problem solving area of digital image processing, teaches a process of applying a sharpening filter (“unsharp mask”) using an averaging filter (bottom of pg. 5 into pg. 6 – the smoothing filter is a 3x3 averaging filter), where applying an averaging filter comprises setting an angle of each of a plurality of analysis layers, the angle determined based on the orientation of the image (moving average filter - bottom of pg. 3 into pg. 4 - the "analysis layers" are each pixel neighborhood operated on by the filter kernel, where the figures on pgs. 4 and 6 show the “analysis layers” having angles determined based on the image orientation, where the filter kernels are aligned with the x-y pixel coordinate directions of the images); calculating an average value of feature amounts of a plurality of pixels included in the respective plurality of analysis layers (moving average filter - bottom of pg. 3 into pg. 4 – where “feature amounts” are the pixel/brightness values); and generating, as the filter map, an image constituted of a plurality of pixel group layers, each of a plurality of pixels included in one of the plurality of pixel group layers is set an average value of the feature amounts of the plurality of pixels included in one of the plurality of analysis layers (moving average filter - bottom of pg. 3 into pg. 4 – the smoothed resultant image is the “filter map”). 
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to implement the unsharp masking/filter map generation of Chatterjee as taught by Tutorial, to obtain the same predictable results (compare the characteristics of the sharpened image of Chatterjee to the sharpened image of Tutorial), because the substitution of one known element for another yields predictable results to one of ordinary skill in the art (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Further regarding claim 1: Chatterjee and Tutorial are silent on wherein each of the plurality of analysis layers has a depth of one pixel in a depth direction of the tomographic image.
Coste, in the same problem solving area of digital image processing, teaches that multiple types of averaging filters (including a box filter as taught by Tutorial) are separable and can therefore be applied as separate one-dimensional filters (“analysis layers”) corresponding to each of the vertical and horizontal directions of the image (“a depth of one pixel in a depth direction of the tomographic image”), where the result of separately applying the vertical and horizontal filters is identical to the result of applying the corresponding 2D filter (see at least sections 2.2.3 and 3.1.2), where separable filtering is faster and less computationally expensive than direct filtering (see section 3.1.3).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to implement the averaging box filter of Chatterjee and Tutorial as two 1D filters as taught by Coste because it would produce identical results faster and less computationally expensive than directly applying the 2D filter.
With respect to the limitation of “the angle determined based on the orientation of the beam,” as described above the figures on pgs. 4 and 6 of Tutorial and figure 4 of Coste show the “analysis layers” having angles determined based on the image orientation, where the filter kernels are aligned with the x-y pixel coordinate directions of the images. While Chatterjee is silent on the orientation of the ultrasound beam, the images have been scan converted to digital images comprising pixels (see at least section 4. Edge detection). 
Blaker, in the same field of endeavor, teaches scan converting acquired ultrasound data into an image comprising pixels oriented in x and y relative to the beam orientation (figure 5, image space 500, image space 522; column 6, lines 42-54). 
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to orient the images of Chatterjee, Tutorial and Coste as taught by Blaker because the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (KSR, 550 U.S. at 416, 82 USPQ2d at 1395).
Further regarding claim 1: Chatterjee, Tutorial, Coste and Blaker teach analyzing a shape of the detected lesion by: calculating a border of the lesion based on an area of the detected lesion (it is noted that the specification states “...calculates the border of the lesion based on the area detected as the lesion...”, where “area detected as the lesion” refers to a portion or region of the image containing the lesion, and not “...based on an area of the detected lesion” where “an area of the detected lesion” implies a numerical value of area; this limitation will be interpreted to be consistent with the specification) (Chatterjee - figure 1, panel h – “detected edge”), determining a shape of the calculated border based on a Fourier descriptor which is a first angle of a tangent at a point of interest at a distance from a start point (it is noted that the specification states “[t]he border of the lesion can be analyzed based on the complexity, the Fourier descriptor, and the like;” where “determining” a shape and analyzing the border have different scopes; this limitation will be interpreted to be consistent with the specification) (Chatterjee – equation 2 and associated description, which is a cumulative angle function, so this “first angle” is measured a plurality of times for points around the border; as evidenced by Zhang, Dengsheng, and Guojun Lu. "A comparative study of Fourier descriptors for shape representation and retrieval." Proc. 5th Asian Conference on Computer Vision. Citeseer, 2002; 3.4 Cumulative Angular Function and equation 3.4.1), a perimeter of the calculated border and the area of the detected lesion (Chatterjee - Introduction, paragraph 8; B. Curve feature extraction, particularly equation 5), calculating a width and a height of the lesion based on the border of the lesion (Chatterjee – Introduction, paragraph 8; B. Curve feature extraction, particularly equation 6), and display, on the display, information about the detected lesion that is determined based on the calculated border, the shape of the border, and the calculated width and height of the detected lesion (Chatterjee – simulation results, paragraph 1; figures 2 and 3).
Regarding claim 3: Chatterjee, Tutorial, Coste and Blaker teach the diagnostic apparatus according to claim 1, wherein the processor is configured to: generate a diagnosis map by calculating a difference between a feature amount of the tomographic image and a feature amount of the filter map (Tutorial - bottom of pg. 5 into pg. 6 – an intermediate step in generating the sharpened image is subtracting the smoothed image [“filter map”] from the original image [“tomographic image”], where the subtraction of the two images is “calculating a difference between a feature amount” of the original image and “a feature amount of the filter map”; Chatterjee – the sharpened image is used to generate the “diagnosis map” [binary outline mask] in steps 2-4); and detect a lesion included in the tomographic image based on the diagnosis map (Chatterjee - B. Image processing, step 4; figure 1; figures 2a and 3a).
Regarding claim 4: Chatterjee, Tutorial, Coste and Blaker teach the diagnostic apparatus according to claim 1, wherein the processor is configured to analyze the tomographic image in which a lesion was detected, analyze the tomographic image in which a lesion was detected based on an estimation model generated by a learning process using learning data constituted of the tomographic image, the detection result, and an analysis result of the lesion (Chatterjee – C. Neural network classification, D. Feature classifications, E. Simulation results) and output analysis information including the analysis result of the lesion (Chatterjee – C. Neural network classification, D. Feature classifications, E. Simulation results, figures 2 and 3).
Regarding claim 6: Chatterjee, Tutorial, Coste and Blaker teach the diagnostic apparatus according to claim 1, wherein the processor is configured to the tomographic image based on data obtained by measuring reflection of ultrasound radiated to the subject (Chatterjee –Abstract; Introduction, paragraph 8; B. Image Processing - ultrasound images, where ultrasound is acquired by emitting a beam from a probe as evidenced by Blaker – column 4, lines 42-45).
Regarding claim 9: Chatterjee, Tutorial, Coste and Blaker  teach generating a diagnosis map by calculating a difference between a feature amount of the tomographic image and a feature amount of the filter map (Tutorial - bottom of pg. 5 into pg. 6 – an intermediate step in generating the sharpened image is subtracting the smoothed image [“filter map”] from the original image [“tomographic image”], where the subtraction of the two images is “calculating a difference between a feature amount” of the original image and “a feature amount of the filter map”; Chatterjee – the sharpened image is used to generate the “diagnosis map” [binary outline mask] in steps 2-4); and detecting a lesion included in the tomographic image based on the diagnosis map (Chatterjee - B. Image processing, step 4; figure 1; figures 2a and 3a; Zhao – [0029]).
Regarding claim 10: Zhao, Chatterjee, Tutorial and Blaker teach the diagnostic method according to claim 7, the diagnostic method further comprising: analyzing the tomographic image in which a lesion is detected based on an estimation model generated by a learning process using learning data constituted of the tomographic image, the detection result, and an analysis result of the lesion (Chatterjee – C. Neural network classification, D. Feature classifications, E. Simulation results).
Regarding claim 12: Chatterjee, Tutorial, Coste and Blaker teach the diagnostic method according to claim 7, wherein the processor is configured to the tomographic image based on data obtained by measuring reflection of ultrasound radiated to the subject (Chatterjee –Abstract; Introduction, paragraph 8; B. Image Processing - ultrasound images, where ultrasound is acquired by emitting a beam from a probe as evidenced by Blaker – column 4, lines 42-45).
Claim(s) 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee, Tutorial, Coste and Blaker as applied to claims 4 and 10 above, and further in view of Zhao et al. (US PG Pub. No. US 2020/0012904 A1, Jan. 9, 2020) (hereinafter “Zhao”).
Regarding claims 5 and 11: Chatterjee, Tutorial, Coste and Blaker teach the apparatus and method of claims 4 and 10 but are silent on generating display data for displaying on a screen of the display, receiving a selection of an operation via the display and updating at least one of the detection information and the analysis information based on the received selection.
Zhao, in the same field of endeavor, teaches an apparatus and method including generating display data for displaying on a screen of the display, receiving a selection of an operation via the display and updating at least one of the detection information and the analysis information based on the received selection ([0033]-[0034] – “the visualization component 202 can allow a user to zoom into or out with respect to the deep learning data associated with the multi-dimensional visualization...the visualization component 202 can allow a user to zoom into or out with respect to a classification and/or a location of one or more diseases identified in the anatomical region of the patient body.”)
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the apparatus and method of Chatterjee, Tutorial, Coste and Blaker by providing the displayed data on a screen of the display, receiving a selection of an operation via the display and updating at least one of the detection information and the analysis information based on the received selection as taught by Zhao in order to enable a user to interact with data in such a way as to customize view of the detection information and analysis information to their specific needs. 
Response to Arguments
	Interpretation of claims under 35 U.S.C. §112(f) is withdrawn in light of the amendments to the claims.
	Rejections of claims 1, 3-7, and 9-12 under 35 U.S.C. §112(a) and (b) are withdrawn in light of the amendments to the claims. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484.  The examiner can normally be reached on 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793